557 N.W.2d 167 (1996)
In re Petition for DISCIPLINARY ACTION AGAINST Wynette M. HEAD, an Attorney at Law of the State of Minnesota.
No. C0-95-2397.
Supreme Court of Minnesota.
December 4, 1996.

ORDER
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Wynette M. Head has committed unprofessional conduct warranting public discipline, namely wrongfully obtaining public assistance while attending law school, intentionally giving false testimony in a deposition in a civil action against her, and intentionally giving false testimony in a deposition in the disciplinary matter; and
WHEREAS, following respondent's answer to the petition, this matter was heard by a referee who found the respondent had committed the alleged conduct and who recommended respondent be indefinitely suspended for a period of at least 3 years and that she be ordered to pay the Director's disbursements pursuant to Rule 24(b), Rules on Lawyers Professional Responsibility, but not be ordered to pay costs; and
WHEREAS, the Director and the respondent then entered into a stipulation in which they jointly recommend that the court adopt the recommended discipline made by the referee,
IT IS HEREBY ORDERED that respondent Wynette M. Head is indefinitely suspended from the practice of law with no right to apply for reinstatement prior to 3 years from the date of this order and that respondent is ordered to pay to the Director disbursements pursuant to Rule 24(b), Rules on Lawyers Professional Responsibility.
            BY THE COURT:
              A.M. (Sandy) Keith
              Chief Justice
PAGE, Justice (dissenting).
I respectfully dissent. Given the nature of the misconduct found by the referee, I believe that this respondent should be disbarred.
BLATZ, J. took no part in the consideration or decision of this case.